Citation Nr: 0603090	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including secondary to service-connected status 
post fractures of the left foot with plantar fasciitis.  

2.  Entitlement to service connection for a neurological 
disorder, manifested by right-sided weakness, including 
secondary to service-connected status post fractures of the 
left foot with plantar fasciitis.  

3.  Entitlement to service connection for a joint disorder, 
manifested by pain, including secondary to service-connected 
status post fractures of the left foot with plantar 
fasciitis.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for status post fractures of the left foot 
with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1964.  The veteran also had more than three years and one 
month of prior unspecified service.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2001 decision by the RO 
which granted an increased rating to 10 percent for the left 
foot disability and an October 2002 decision that denied 
service connection for the remaining three issues currently 
on appeal.  A videoconference hearing before the undersigned 
member of the Board was held in March 2003.  The Board 
remanded the appeal for additional development in January 
2004.  

By rating action in September 2005, the RO assigned an 
increased evaluation to 20 percent for the left foot 
disability, effective from March 17, 2000, the date of 
receipt of the veteran's claim for increase.  As the 20 
percent evaluation was made effective from the date of the 
veteran's claim for increase, the issue to be resolved with 
respect to the left foot is whether he is entitled to an 
evaluation higher than 20 percent from the date of his claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A low back disorder was not present in service or until 
many years thereafter, and there is no competent evidence 
that any current back disability is causally or etiologically 
related to, or aggravated by a service-connected disability.  

3.  A neurological disorder manifested by right-sided 
weakness was not present in service or until many years 
thereafter, and there is no competent evidence that any 
current neurological disorder is causally or etiologically 
related to, or aggravated by a service-connected disability.  

4.  A joint disorder manifested by pain was not present in 
service or until many years thereafter, and there is no 
competent evidence that any current joint disorder is 
causally or etiologically related to, or aggravated by a 
service-connected disability.  

5.  The veteran's left foot disability is manifested by 
complaints of pain, abnormal gait, recurrent swelling, 
significant tenderness, and arthritis with overall functional 
impairment equivalent to severe foot injury.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or the result of 
the service-connected left foot disability.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The veteran does not have a neurological disorder, 
manifested by right-sided weakness due to disease or injury 
which was incurred in or aggravated by service, and it is not 
proximately due to or the result of the service-connected 
left foot disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  

3.  The veteran does not have a joint disorder, manifested by 
pain due to disease or injury which was incurred in or 
aggravated by service, and it is not proximately due to or 
the result of the service-connected left foot disability.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  

4.  The criteria for a 30 percent disability evaluation for 
status post fractures of the left foot with plantar fasciitis 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5284 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for an increased rating was received in 
March 2000, and the claims for service connection was 
received in September 2001.  The Board concludes that 
information and discussion as contained in the June 2001 and 
October 2002 rating decisions, the statements of the case 
issued in May 2002 and March 2003, the September 2005 
supplemental statement of the case (SSOC), the January 2004 
Board remand, and in letters sent to the veteran in June and 
December 2001, June and October 2002, March 2003, and 
February 2004 have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of his responsibility to submit 
evidence showing that he has low back, neurological, and 
joint disorders that are related to service; that his left 
foot disability had worsened; of what evidence was necessary 
to substantiate the claims for service connection and an 
increased rating; why the current evidence was insufficient 
to award the benefits sought, and suggested that he submit 
any evidence in his possession.  The veteran also testified 
at a videoconference hearing before the undersigned member of 
the Board in March 2003.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how the 
claims were still deficient.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all medical records from sources identified by the 
veteran, including all VA treatment records and associated 
them with the claims file.  The Board finds that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran has also been evaluated by VA 
during the pendency of this appeal.  

Finally, the Board notes that the record indicates that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that the claims file does 
not include any records from that Agency.  However, the 
veteran reported that the favorable determination in 1994 was 
based on his chronic obstructive pulmonary disease (COPD).  
The SSA award was based on a disability which is unrelated to 
any of the claimed disabilities now at issue on appeal.  
Therefore, the Board finds that remanding the appeal to 
obtain any SSA records would serve no useful purpose, as any 
information in those records would not provide any probative 
evidence as to the issues currently on appeal.  See Sabonis, 
6 Vet. App. at 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Low Back, Right-Sided Weakness & Joint Disabilities

The veteran does not claim nor does the evidence show any 
complaints, abnormalities, or diagnosis referable to any low 
back disorder, right-sided weakness, or joint pain in service 
or until many years after discharge from service.  Rather, 
the veteran contends that the claimed disabilities are all 
related to his service-connected left foot disability and his 
altered gait due to foot pain.  

When examined by VA March 2004, the veteran reported that his 
real problem was with his left foot.  Concerning his 
"neurological" problems, the veteran described generalized 
pain in the left foot and leg, and both sides and middle of 
his back at belt level, and numbness and a burning sensation 
in the left thigh and foot.  The veteran could not recall the 
onset of his symptoms but said that his left foot and back 
hurt since service.  The examiner commented that the 
veteran's description was not typical of sciatic pain, though 
he had some symptoms of a neuropathy.  However, nerve 
conduction velocity and electromyogram (NCV/EMG) studies of 
the left lower extremity were normal.  In fact, the 
neurologist concluded that there was no electrodiagnostic 
evidence of a left lower extremity radiculopathy, plexopathy, 
or mononeuropathy.  

On general examination, the veteran walked favoring his left 
foot.  His posture, curvature of the spine, position of the 
head, and rhythm of motion were all normal and symmetrical.  
He had some vague tenderness in the midline of the spine and 
decreased range of motion, limited primarily by discomfort.  
There was no incoordination, instability, or excessive 
fatigue demonstrated.  On neurological examination, there was 
some decreased vibratory and light touch sensation in the 
fourth and fifth toes on the left, and an ill-defined 
sharp/dull discrimination in the third, fourth, and fifth 
toes.  All other neurological findings were essentially 
normal.  The veteran had normal range of motion in both 
ankles with only a slight decrease in plantar flexion on the 
left due to foot discomfort, and not due to any left ankle 
problem.  X-ray studies showed evidence of osteopenia, but no 
evidence of fracture, subluxation, or structural abnormality 
of the spine.  There was no acute bony injury or dislocation 
of the left ankle, no abnormal periosteal reaction, and the 
ankle mortise was intact.  There was minimal degenerative 
changes with bunion formation characterized in the left first 
metatarsophalangeal joint and a large plantar calcaneal spur 
on the left foot.  The examiner opined that the veteran's 
claimed disabilities of a low back disorder, right-sided 
weakness, and joint disorder were not significant and were 
not definable secondary to the service-connected left foot 
disability.  

In the instant case, the veteran has not presented any 
competent medical evidence that the claimed disabilities 
involving a low back disorder, right-sided weakness, or joint 
pain were related to or aggravated by his service-connected 
left foot disability.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any current problems 
and his service-connected left foot disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Additionally, the evidentiary record includes an opinion by a 
VA physician to the effect that the veteran's claimed 
disabilities were not related to the service-connected left 
foot disability.  The physician reviewed the claims file and 
provided a detailed description of the veteran's medical 
history, including all relevant clinical and diagnostic 
findings.  The Board finds the medical opinion persuasive as 
it was based on a longitudinal review of the entire record.  
Moreover, the veteran has presented no competent evidence to 
dispute this opinion.  Accordingly, the Board finds no basis 
to grant service connection for a low back disorder, 
neurological disorder manifested by right-sided weakness, or 
a joint disorder, manifested by pain.  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Left Ankle Disability

As noted above, the veteran was assigned a 20 percent 
evaluation for his left foot disability by the RO in 
September 2005, based on the totality of symptoms.  In the 
September 2005 supplemental statement of the case, the RO 
indicated that the disability evaluation for the veteran's 
foot disability was being increased to 20 percent based on 
severe symptomatology characterized by objective evidence of 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities of the 
veteran's left foot.  Thus, the RO appears to have granted 
the increase based on the symptomatology required for severe 
unilateral flatfoot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276.  However, the September 2005 rating decision 
indicates that the 20 percent disability evaluation is 
assigned under the provisions of DC 5284, for which a 20 
percent evaluation contemplates a moderately severe foot 
injury.  A higher evaluation of 30 percent under DC 5284 may 
be assigned when there is severe disability.  

The veteran was examined by VA on two occasions during the 
pendency of this appeal and was seen by VA on an outpatient 
basis on several occasions.  When examined by VA in November 
2000, the veteran reported his left foot pain was worse in 
the mornings and during cold weather.  He denied any 
swelling, but said that the foot was stiff and red in the 
morning.  On examination, the veteran ambulated with a limp 
on the left and was not able to stand on his toes or heels.  
There was tenderness to palpation of the toes, on flexion and 
extension of the toes, and on the plantar surface of the 
foot.  There was a tender callus over the heel.  X-ray 
studies showed a calcaneal spur but no evidence of fracture 
or dislocation.  The impression was plantar fasciitis of the 
left foot secondary to fractures.  

When examined by VA in March 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's complaints, medical history, and 
the clinical findings on examination.  The veteran complained 
of chronic foot pain and occasional swelling in the left 
ankle, and said that his activities were limited primarily 
due to foot pain.  He estimated that he could walk about 500 
feet before having to rest due to foot pain.  He was not 
using any assistive devices, but reported using insoles 
occasionally.  He denied any episodes of dislocation or 
recurrent subluxation.  There was no incoordination, 
instability, or excessive fatigue.  Neurological examination, 
including NCV/EMG studies were normal, except for some 
decreased sensation in the toes.  The veteran was not 
unsteady and was able to transfer his weight and accomplish 
the routine activities of everyday self-care without 
difficulty.  

On examination, there was 1+ edema of the left foot and 
ankle, and essentially normal and equal range of motion in 
both ankles, with the exception of a slightly reduced plantar 
flexion on the left from 0 to 40 degrees, due primarily to 
discomfort in the left foot and not to any ankle disability.  
There was tenderness to palpation of metatarsals two, three, 
four, and five, and over the plantar fascia and calcaneus.  
There was mild callus on the lateral aspect of the left heel, 
but no abnormal wear on his shoe pattern.  The left foot 
tenderness was significant.  X-ray studies revealed minimal 
degenerative changes with bunion formation of the left, first 
metatarsophalangeal joint and a large left plantar calcaneal 
spur.  The impression included left foot pain with swelling.  
The examiner indicated that the veteran had periods of 
increased pain, fatiguability, and painful motion during 
flare-ups, but no incoordination.  He opined that the 
totality of the veteran's left foot disability was 
commensurate with moderately severe impairment.  

The VA outpatient records from the podiatry clinic showed 
that the veteran was seen periodically for left foot symptoms 
from 2000 to 2005.  Other than complaints of left foot pain, 
the clinical findings were not materially different from 
those noted on the two examinations discussed above, and need 
not be repeated here.  

In order to receive a schedular evaluation greater than the 
20 percent currently assigned for the left foot, the 
disability picture would need to approximate a finding of 
severe foot injury (DC 5284); severe malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283); pronounced 
manifestations of flatfoot involving marked pronation and 
inward displacement with severe spasm of the tendo Achillis, 
not improved with orthopedic shoes or appliances (DC 5276); 
or marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, and marked varus deformity 
(DC 5278).  

Here, the clinical and diagnostic findings during the 
pendency of this appeal shows that the symptomatology 
associated with the veteran's left foot more nearly 
approximates that needed for a higher evaluation.  The 
predominant symptomatology shown on repeat examination 
appears to be pain and significant tenderness of the left 
foot.  The veteran walked with a limp on the left in November 
2000 VA examination, and was noted to walk favoring the left 
foot on VA examination in March 2004 although it is notable 
that his shoe revealed no abnormal wear pattern.  The 
evidence also shows no neurological impairment other than 
mild decreased sensation in the toes, and good range of 
motion in the left foot and ankle.  However, the record also 
shows edema of the left foot, mild degenerative changes in 
the left foot and a calcaneal spur as well as a tender callus 
over the left heel.  Although the most recent VA examination 
characterized the veteran's left foot disability as 
moderately severe in degree based on his examination, the RO 
apparently determined that the veteran's left foot disorder 
was tantamount to a severe unilateral pes planus.  The Board 
agrees that based on a review of the entire record, overall 
the demonstrated symptomatology equates to severe foot 
impairment.  However, as noted above, under DC 5284, other 
foot injuries that are severe in degree warrant a 30 percent 
evaluation.  Accordingly, with application of the provisions 
of 38 C.F.R. § 4.40, the Board finds that such a 30 percent 
evaluation under the provisions of DC 5284 is warranted in 
this case.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
This is the maximum rating available for a unilateral foot 
disorder under the relevant provisions of the Rating Schedule 
applicable to this case.  




ORDER

Service connection for a low back disorder secondary to 
service-connected status post fractures of the left foot with 
plantar fasciitis, is denied.  

Service connection for a neurological disorder, manifested by 
right-sided weakness secondary to service-connected status 
post fractures of the left foot with plantar fasciitis, is 
denied.  

Service connection for a joint disorder, manifested by pain 
secondary to service-connected status post fractures of the 
left foot with plantar fasciitis, is denied.  

A 30 percent rating for status post fracture of the left foot 
with plantar fasciitis, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


